Appellant was indicted, charged with murder, and when tried he was found guilty of murder in the second degree, and his punishment assessed at confinement in the penitentiary for twenty years.
There is no statement of facts and but one bill of exceptions in the record. In the bill it is shown that State's counsel read certain decisions to the court on the law of manslaughter. Under the peculiar facts in this case, had these decisions been read to the jury, and the comments made thereon recited in the bill, we can readily see how hurtful it would have been. But in approving the bill, the court states that these were read to the court and not the jury, and there is no statement in the bill or elsewhere that the jury heard the cases read or the comments thereon, therefore, no error is presented. If the court was led to have wrongfully instructed the jury as to the law of manslaughter, as applicable to the evidence in this case, by the conduct recited, appellant could have taken advantage of it in his motion for new trial.
There being no statement of facts accompanying the record, there is no ground in the motion for new trial that would present error in the absence of a statement of facts.
The judgment is affirmed.
Affirmed.
[Rehearing denied January 15, 1913. — Reporter.]